DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim currently has the claim number struck through has been renumbered as claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the semi-enclosed container comprises of a rectangular shape, a circular shape and a square shape.” It is not possible for the container to be rectangular and circular and square all at the same time. Therefore, it is unclear what the metes and bounds of the claim are. For examination purposes, it will be interpreted that applicant intended to say -wherein the semi-enclosed container comprises of a rectangular shape, a circular shape, or a square shape.-
Claim 7 recites the limitation “wherein the plurality of containers comprises a pot and one or more recycled water bottles.” It is unclear if applicant was intending to claim that the containers in the system comprise both a pot and one or more recycled bottles, or if the applicant is merely claiming that the containers in the system can be either a pot or one or more recycled bottles. Examiner looked to the specification for more clarity, but did not find anything further explaining the intended limitation. For examination purposes, the claim will be rejected under both interpretations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2).

a semi-enclosed container comprising (Figure 1, Col. 3 lines 31-44; device G): 
a floating sheet, comprising a plurality of first openings, wherein the floating sheet is adapted to be placed on surface of nutrient solution (Figure 1, Col. 3 lines 31-44; float cover 3 on surface of culture fluid W' or water W with holes 5); 
a plurality of containers wherein the plurality of containers is adapted to be received into the plurality of first openings of the floating sheet (Figure 1, Col. 3 lines 31-44; seed beds 4 are received by holes 5 in float cover 3); and 
an air stone, configured to be operatively coupled to an air pump, wherein the air stone is configured to supply a pre-determined amount of air into the nutrient solution via the air pump (Figure 1, Col. 3 lines 31-44; air pump 6 pumps an amount of air into culture fluid W' or water W through air discharge means 7). 
Horibata does not teach a plurality of air stones and the containers comprise a plurality of second openings.
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the hydroponic system of Horibata with a plurality of air stones in order to evenly supply the air across the entire nutrient supply rather than in one single location, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Horibata with the plurality of openings on the containers in order to allow for the roots of the plants to have ample space to grow outside of the container (Beeman: Col. 2 line 61 - Col. 3 line 3).
Regarding claim 2, Horibata as modified above teaches wherein the semi-enclosed container comprises of a rectangular shape, a circular shape and a square shape (Figure 1; is a rectangular shape).
Regarding claim 3, Horibata as modified above teaches wherein the nutrient solution is comprised in the semi-enclosed container (Figure 1; float cover 3 leaves ends on each side of container open = semi-enclosed).
Regarding claim 7, Horibata as modified above teaches wherein the plurality of containers comprises a pot or one or more recycled water bottles (Figure 1, Col. 3 lines 31-44; seed beds 4 are received by holes 5 in float cover 3).
Additionally, the modified reference teaches the limitations of claim 1 and further Beeman teaches wherein the plurality of containers comprises a pot or one or more recycled water bottles (Figure 2, Col. 2 line 61 - Col. 3 line 3; pots 16 with a plurality of holes 17).
Regarding claim 9, the modified reference teaches the limitations of claim 1 and further Beeman teaches wherein the plurality of second openings is comprised on one or more walls and a first end of each of the plurality of containers (Figure 2, Col. 2 line 61 - Col. 3 line 3; pots .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) as applied to claim 1 above, and further in view of Fox et al. (US 20170172084 A1).
Regarding claim 4, Horibata as modified above does not teach wherein the semi-enclosed container is secured with a first leak proof material.
Fox teaches a hydroponic system wherein the container is secured with a first leak proof material (Figure 1A, Paragraph [0022]; growth tray 102 may have a liner with a water tight seal).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Horibata with the liner taught by Fox in order to prevent any leakage or spillage of the nutrients out of the container.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) as applied to claim 1 above, and further in view of Peacock et al. (US 5491929 A).
Regarding claim 5, Horibata as modified above does not teach wherein the semi-enclosed container is fabricated from a second leak proof material.
Peacock teaches a container holding water nutrients wherein the container is fabricated from a second leak proof material (Abstract; plant container itself is leak-resistant, i.e. made of a leak-proof material).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) as applied to claim 1 above, and further in view of Botman (US 10251350 B2).
Regarding claim 6, Horibata as modified above does not teach wherein the floating sheet comprises an expanded polyethene foam, plastic or a metal floatation device.
Btoman teaches a system of plants growing on water wherein the floating sheet comprises an expanded polyethene foam, plastic or a metal floatation device (Figure 1, Col. 10 lines 12-27; container tray 1 with bottom 2 may by plastic, floating on basin water 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Horibata with the plastic sheet in order to provide a sturdy lightweight surface for the plants to be held in, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) as applied to claim 1 above, and further in view of Rash (US 20190297786 A1).

Regarding claim 7, Horibata as modified above teaches wherein the plurality of containers comprises a pot (Figure 1, Col. 3 lines 31-44; seed beds 4 are received by holes 5 in float cover 3). 
Additionally, the modified reference teaches the limitations of claim 1 and further Beeman teaches wherein the plurality of containers comprises a pot (Figure 2, Col. 2 line 61 - Col. 3 line 3; pots 16 with a plurality of holes 17).
Horibata as modified above does not teach the containers comprising one or more recycled water bottles.
Rash teaches a plant grow system wherein the containers comprising one or more recycled water bottles (Paragraph [0034]; recycled plastic bottles are ideal use for pots).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic system of Horibata with the recycled plastic bottle containers as taught by Rash as it is a simple substitution for similar parts and would provide the benefit being resourceful and reusing materials instead of throwing empty bottles out.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) as applied to claim 1 above, and further in view of Jacobs (US 20130008386 A1).

Jacobs teaches a plant grow system wherein the plurality of containers comprises at least one of light expanded clay aggregate (LECA), cocopeat or a mixture of cocopeat and perlite (Figure 4, Paragraph [0029]; plant pot 28 can include grow medium 24 that can be LECA).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic grow system of Horibata with the growth medium comprising LECA as taught by Jacobs in order to provide a suitable medium for plants to grow in the assist in optimizing their growth.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (US 6233870 B1) in view of Beeman et al. (US 7448163 B2) as applied to claim 1 above, and further in view of Bednarzik (US 5020275 A).
Regarding claim 10, Horibata as modified above does not teach comprising a temperature regulating unit configured to regulate temperature of the nutrient solution based on weather and ambient temperature.
Bednarzik teaches a plant grow system wherein a temperature regulating unit configured to regulate temperature of the nutrient solution based on weather and ambient temperature (Col. 4 lines 12-31; moderate ambient temperature by controlling temperature of the water supplied to plants, temperature of water based on cold/warm weather).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hydroponic grow system of Horibata with the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daas (US 10058040 B2), Kratky (US 5385589 A), Wolverton (US 5269094 A), Reed (US 5269094 A), Fraze (US 4669217 A), and Bryan (US 20130232872 A1). The references listed relate to hydroponic systems that utilize the technique of submerging the containers and roots of the plants directly in a water/nutrients bath as the claimed invention does. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619